Citation Nr: 1216683	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange Exposure. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus. 

3.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU). 

(The Veteran's motion alleging clear and unmistakable error (CUE) in an April 2010 Board decision will be addressed in a separate Board decision under a separate docket number).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO). 

In pertinent part of the August 2006 decision, the RO denied increased evaluations for hearing loss and a vestibular disorder, as well as claims for service connection for diabetes mellitus, sexual dysfunction, and entitlement to TDIU.  The Veteran perfected his appeals as to each of the issues. 

In pertinent part, an April 2010 Board decision denied claims of service connection for diabetes mellitus and erectile dysfunction, denied higher disability ratings for bilateral sensorineural hearing loss and vestibular disorder, and denied entitlement to TDIU.  The Board also remanded issues of entitlement to an earlier effective date for an award of service connection for residuals of a back fracture, and entitlement to a higher initial rating for tinnitus.

Thereafter, the Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated April 2011, the Court remanded the issues listed on the title page pursuant to the terms of a Joint Motion for Remand (JMR).  The Veteran abandoned claims involving higher disability ratings for bilateral hearing loss as well as vestibular disorder.

The issues of entitlement to service connection for sleep apnea and chronic headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, which are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for type II diabetes mellitus on the basis of herbicide exposure in service.  See 38 C.F.R. § 3.309(e) (listing type II diabetes mellitus as a disease presumed due to herbicide exposure).  He claims that his erectile dysfunction is proximately due to diabetes mellitus.  See 38 C.F.R. § 3.310 (authorizing service connection for disease or disability caused or aggravated by service-connected disability).

The Veteran's service personnel record confirm his tour of duty at Nakhom Phanom, Royal Thai Air Force Base (RTAFB) from July 1970 to July 1971.  His military duties included assisting in air evacuation of patients, but his performance evaluations do not directly reflect duties near the air base perimeter where herbicides are known to have been used.  See M21-1MR, IV.ii.2.C.10.q.  

The Veteran also volunteered for the Medical Civil Action Program (MEDCAP) which the Veteran self-described as visiting villages in the "surrounding area" of Nakhom Phanom RTAFB.  See VA Form 21-0781 received August 2006.  Various articles described MEDCAP as operating in the "outlying hamlets and villages" of Thailand.  The Veteran has submitted pictures of areas presumably sprayed with herbicides, but he cannot answer with certainty where these villages were located.

The Veteran further alleges that his duties at Nakhom Phanom RTAFB exposed to him to residual herbicide exposure from aircraft returning from Vietnam.  However, VA has concluded that this "secondary exposure" theory is insufficient to establish herbicide exposure.  See M21-1MR, IV.ii.2.C.10.rr.

Notably, the Veteran's Department of Defense Form 214 indentifies his service as "Indochina - Yes   Vietnam - No."  His Travel Voucher reports for travel to and from Nakhom Phanom RTAFB do not reflect any layover visitation to Vietnam.  

The parties to the JMR have determined that further analysis is required as to whether VA should refer the Veteran's case to the Joint Service Records Research Center (JSRRC) to research his potential herbicide exposure.  To avoid any potential for further remand, the Board will remand this case to determine if the JSRRC can research the Veteran's allegations.

In so deciding, the Board observes the argument by the Veteran's counsel that the RO "conceded" the Veteran's herbicide exposure in a 1994 rating decision.  To the extent the RO may have made such a "finding," it is not binding upon the Board.  See McBurney v. Shinseki, 23 Vet. App. 136, 139-40 (2009).

The parties to the JMR also assert that the Board's factual determination that the Veteran had not alleged physical exposure in Vietnam failed to take into account comments from a February 2007 VA C&P examination report wherein the examiner recorded a history of the Veteran's combat exposure in Vietnam.  As will be addressed in more detail in another decision if necessary, the Board declines at this time to accept as credible evidence any allegation of actual visitation in Vietnam given review of the entire evidentiary record.

Finally, the Veteran has pending before the Board an issue of entitlement to TDIU.  Due to the passage of time, the Board finds that contemporaneous medical examination is necessary to address this claim.  38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the Veteran's treatment for service-connected disabilities at the Lebanon VA Medical Center (VAMC) since May 2007.

2.  Attempt to verify with JSRRC the Veteran's alleged herbicide exposure while serving in Thailand from July 1970 to July 1971.  In so doing, the JSRRC is requested to provide a history of the MEDCAP activities in Thailand from July 1970 to July 1971 (if existing).  The JSRRC is requested to research whether the Veteran was exposed to herbicides as a result of (1) his duties with the MEDCAP program; and/or (2) whether the Veteran's duties involving air transportation of wounded soldiers at Nakhom Phanom RTAFB would have involved herbicide exposure, to include the air base perimeter. 

The RO should also assist JSRRC by providing them copies of the following documents:

* a copy of the Veteran's service personnel records;
* a copy of the Veteran's VA Form 21-0781 submitted in August 2006;
* a copy of the August 2006 letter from Defense and Finance Accounting Service;
* copies of multiple village photographs received in September 2005, January 2007 (binder) and April 2007; and
* articles entitled 21st SOC Ferries Base Medical Teams to Assist in Civic Action Program, and Joint Medical Team Carries Treatment to Thai Villages

3.  Upon completion of the above, schedule the Veteran for appropriate examination(s) to determine whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The claims folder must be made available for examiner review.  

Following interview of the Veteran, examination and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected PTSD, defective binaural hearing, labyrinthitis, residuals of back fracture, tinnitus and otitis media have rendered him unable to obtain or maintain substantially gainful employment?

4.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

